Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 6-30-2022, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
The amendments have overcome the 112 rejection of claim 11 as well. 

Allowable Subject Matter
Claims 1, 2, 9-12, 14, 16-18, 22, 32, 35, 36, 52, 56, & 102 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious determining at least one spectral contrast OCT (SC-OCT) characteristic based on the at least the first Fourier transform and the second Fourier transform, wherein the at least one SC-OCT characteristic is at least one of a spectral contrast OCT (SC-OCT) ratio of the second Fourier transform to the first Fourier transform and a spectral contrast OCT (SC-OCT) difference between the second Fourier transform and the first Fourier transform, in combination with the rest of the limitations of the claim. 
Claims 2, 9-12, 14, 16-18, 22, 32, 35, 36, 52, & 56 are allowable based upon their dependency. 
As to Claim 102 the prior art of record, taken alone or in combination, fails to disclose or render obvious performing a depth integration using the SC-OCT characteristic and generating a depth-integrated SC-OCT (DI-SC-OCT) image, wherein the SC-OCT image comprises a plurality of pixels and wherein performing depth integration comprises integrating data corresponding to each of the plurality of pixels along a depth and multiplying by data corresponding to the inverse of the at least one of the first Fourier transform and the second Fourier transform , in combination with the rest of the limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
July 16, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886